DETAILED ACTION
Claims 1-4 and 6-21 (filed 03/02/2021) have been considered in this action.  Claims 1, 7 and 12 have been amended.  Claim 5 has been canceled.  Claims 2-4, 6, 8-11 and 13-20 have been presented in the same format as previously presented.  Claim 21 is newly filed.

Response to Arguments
Applicant’s arguments, see page 9 paragraph 1, filed 03/02/2021, with respect to rejection of claims 1-4 and 6-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of claims 1-4 and 6-20 under 35 U.S.C. 103 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Michael Tomsa (Reg. No. 64,264) on 03/15/2021.

The application has been amended as follows: 

Replace Claim 1 with the following:

A gimbal stabilizing system for an aircraft having an airframe, the gimbal stabilizing system comprising:
a gimbal apparatus having at least one gimbal actuator to adjust a position of the gimbal apparatus about an axis, wherein the gimbal apparatus is positioned on the airframe;
a distributed acceleration sensing assembly comprising a rate gyroscope and a plurality of accelerometers and configured to generate an angular acceleration signal reflecting an angular acceleration of the airframe, 
wherein the plurality of accelerometers comprises at least three accelerometers positioned in a single plane, and
wherein the rate gyroscope is positioned to at least partially align with a center of gravity of the airframe and each accelerometer of the plurality of accelerometers is positioned at [[the]] -a same predetermined distance from the center of gravity; and
a gimbal controller operatively coupled to each of said distributed acceleration sensing assembly and said gimbal apparatus and configured to receive a position command to set the gimbal apparatus on a target, 
wherein the gimbal controller is configured to generate a gimbal control signal using the position command that compensates for the angular acceleration of the airframe based at least in part on a feedback control loop and a feedforward control loop, the feedforward control loop having the angular acceleration signal as an input thereto, and
2Docket No.: 61190US02


wherein the gimbal controller is configured to output the gimbal control signal to said gimbal apparatus to adjust a position of the gimbal apparatus relative to the airframe to maintain the gimbal apparatus on the target.

Replace Claim 6 with the following:

The gimbal stabilization system of claim 1, wherein each of the plurality of accelerometers is a linear tri-axial accelerometer.

Replace Claim 7 with the following:

A gimbal stabilizing system for an aircraft having an airframe, the gimbal stabilizing system comprising:
a gimbal apparatus having at least one gimbal actuator to adjust a position of the gimbal apparatus about an axis, wherein the gimbal apparatus is configured to couple to the airframe;
a distributed acceleration sensing assembly positioned on a rigid portion of the gimbal apparatus and configured to generate an angular acceleration signal reflecting an angular acceleration of the rigid portion, 3Docket No.: 61190US02 Application No.: 15/816,107 
AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONwherein the distributed acceleration sensing assembly comprises a rate gyroscope and a plurality of accelerometers, wherein the plurality of accelerometers comprises at least three accelerometers, and wherein each accelerometer of the plurality of accelerometers is positioned in a single plane at [[the]] a same predetermined distance from a center of gravity of the airframe;
wherein whera gimbal controller operatively coupled to each of said distributed acceleration sensing assembly and said gimbal apparatus and configured to receive a position command to set the gimbal apparatus on a target,
wherein the gimbal controller is configured to generate a gimbal control signal using the position command that compensates for the angular acceleration of the rigid portion based at least in part on a feedback control loop, the feedback control loop having as an input thereto the angular acceleration signal, an angular position of the rigid portion, and an angular rate of the rigid portion, and
wherein the gimbal controller is configured to output the gimbal control signal to said gimbal apparatus to adjust a position of the gimbal apparatus.


Cancel Claim 10


Replace Claim 11 with the following:

The gimbal stabilizing system of claim 7 [[10]], wherein each of the at least three accelerometers is a linear tri-axial accelerometer.


Replace Claim 12 with the following:

A gimbal stabilizing system comprising:
a gimbal apparatus having at least one gimbal actuator to adjust a position of the gimbal apparatus about an axis;
a distributed acceleration sensing assembly comprising a rate gyroscope and at least three accelerometers and configured to generate an angular acceleration signal reflecting an angular acceleration of a rigid body, wherein each accelerometer of the at least three accelerometers is positioned in a single plane at [[the]] a same predetermined distance from a center of gravity of the rigid body; and
a gimbal controller operatively coupled to each of said distributed acceleration sensing assembly and said gimbal apparatus and configured to receive a position command to set the gimbal apparatus on a target,
wherein the gimbal controller is configured to generate a gimbal control signal based at least in part on said position command and said angular acceleration signal,
wherein the gimbal control signal is configured to compensate for the angular acceleration of the rigid body, and
wherein the gimbal controller is configured to output the gimbal control signal to said gimbal apparatus to adjust a position of the gimbal apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116